Citation Nr: 0835520	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-24 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefits sought on appeal.  The appellant, who 
had active service from October 1954 to October 1956, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the appellant's claim of entitlement to service 
connection for bilateral hearing loss to the Board for 
appellate review.  The appellant then testified at a personal 
hearing before the undersigned Veterans Law Judge in January 
2008.    

The Board observes that subsequent to the issuance of the 
August 2005 rating decision on appeal, the appellant 
submitted several statements dated in September 2005, 
December 2005 and March 2006 in which he provided additional 
evidence in support of his claims.  The RO viewed these 
statements as requests for reconsideration of the August 2005 
decision; and readjudicated the appellant's claims 
accordingly. November 2005 and June 2006 rating decisions.  
However, the RO did not view any of these statements as 
constituting a notice of disagreement to the August 2005 
rating decision; and therefore found that the appellant's 
bilateral hearing loss claim was the only claim on appeal 
when it certified the case to the Board. See November 2006 
letter from the appellant's attorney; certification 
worksheet.  However, in light of the content of the 
appellant's statements and the fact that they were all 
submitted within one year of the issuance of the August 2005 
rating decision, the Board finds that reasonable doubt should 
be resolved in the appellant's favor in terms of the intent 
of the statements; and as such, the statements should be 
construed as constituting a notice of disagreement to the 
denial of both of his service connection claims.  Therefore, 
the issue of entitlement to service connection for tinnitus 
will be addressed below. 

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims is 
necessary.  As such, the appeal is REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.

REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
(1) bilateral hearing loss and (2) tinnitus discloses a need 
for further development prior to final appellate review.  

In regards to the appellant's bilateral hearing loss claim, 
the Board observes that even though the appellant's service 
medical records are missing and presumed destroyed (July 2005 
memorandum to file regarding formal finding of 
unavailability), the appellant's DD Form 214 reveals that his 
military occupation specialty while in service was "AAA Gun 
Crewman."  As such, the appellant is presumed to have been 
exposed to acoustic trauma during his period of service.  

Evidence pertinent to the claim at hand contained in the 
claims file consists of 
(1) statements from the appellant, (2) lay statements from 
the appellant's family members, (3) post-service private and 
VA medical records, (4) an April 2005 VA medical opinion, (5) 
medical opinions from S.G., M.D. dated in July 2006 and 
August 2006 and (6) a transcript of the appellant's January 
2008 BVA hearing testimony.  

A review of the April 2005 medical opinion of record reveals 
that it contains a history of exposure to acoustic trauma 
that is inconsistent with the appellant's BVA hearing 
testimony.  Specifically, the Board observes that the VA 
examiner noted that the appellant worked in a coal mine for 3 
years after he was discharged from service; and that he was 
subsequently employed as a carpenter thereafter. April 2005 
VA medical opinion, p. 1.  However, the appellant testified 
during his BVA hearing that he actually worked as a coal 
miner prior to his entrance into service; and that while he 
worked as a carpenter subsequent to service, he was not 
exposed to excessive noise during this time frame. January 
2008 BVA hearing transcript, pgs. 15-19.  In ultimately 
opining that the appellant's current bilateral hearing loss 
and tinnitus are not related to his noise exposure in 
service, the examiner appears to have also relied upon the 
lack of evidence contained in the claims file documenting the 
appellant's hearing loss and tinnitus prior to 2003. April 
2005 VA medical opinion, p. 5.

Subsequent to the denial of his hearing loss claim, the 
appellant submitted lay statements from his family that 
reflect the family members' observations of the appellant's 
hearing problems while in service and immediately after 
service.  In addition, the appellant submitted a treatment 
note from a private medical doctor in which the doctor opined 
that the appellant's hearing loss was more likely than not 
due to exposure to loud noise in service. July 2006 clinic 
note from S.G., M.D.  In providing this opinion, however, the 
Board observes that appellant's physician reported that the 
appellant told him (1) that he was told that he was hard of 
hearing at the time of his discharge in 1956 and (2) was 
employed as a carpenter subsequent to service but that this 
job "[was] not that noisy." Id.  

In light of the fact that the April 2005 VA examiner did not 
have access to the lay statements of record or a correct 
chronology of the appellant's post-service employment 
history, the Board finds that a remand of this claim is 
warranted in order for the RO to obtain an addendum VA 
medical opinion as to whether the appellant's bilateral 
hearing loss is as least as likely as not related to the 
appellant's period of service after consideration of all 
evidence of record, to include (1) the appellant's January 
2008 hearing testimony, (2) the lay statements of record and 
(3) the appellant's post-service VA and private medical 
records.  

In making the above-referenced finding, the Board 
acknowledges for the record that the appellant's October 1956 
service medical discharge examination (the appellant's only 
available service medical record) discloses that the 
appellant was found to have hearing of "15/15" on the 
whispered and spoken voice hearing test. October 1956 report 
of medical examination.  In addition, the appellant's 
physical profile upon separation from service was noted to be 
the following:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456 (1992)(observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of a veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).  However, the Board 
finds that the appellant's findings of normal hearing upon 
his separation from service are of somewhat limited probative 
value to the analysis of this claim since the whispered and 
spoken voice hearing test is not necessarily sufficiently 
sensitive to rule out the presence of a high frequency 
impairment. See Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board conceded that the whispered voice test "cannot detect 
hearing loss with anywhere near the precision of an 
audiogram").  In addition, VA laws and regulations do not 
require in-service complaints of, or treatment for, hearing 
loss in order to establish service connection. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United 
States Court of Appeals for Veterans Claims (the "Court") 
has held where there is no evidence of a veteran's hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service." See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  As such, the Board finds 
that a remand of the appellant's claim for an addendum 
medical opinion is warranted. 

In terms of the appellant's tinnitus claim, the Board has 
found (as discussed in the Introduction section above) that 
the appellant expressed disagreement with the denial of this 
service connection claim in the RO's August 2005 rating 
decision.  As such, the issue of entitlement to service 
connection for tinnitus is being returned to the RO for 
issuance of a Statement of the Case. See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should refer the appellant's 
claims file to the April 2005 VA 
examiner (or, if not available, another 
qualified audiologist) in order to 
obtain an addendum medical opinion as to 
whether it is at least as likely as not 
the appellant's current bilateral 
hearing loss is etiologically related to 
the appellant's military service after 
taking into consideration all evidence 
of record, to specifically include (a) 
the appellant's statements, (b) the 
employment chronology provided by the 
appellant during his January 2008 BVA 
hearing, (c) the lay statements from the 
appellant's family members discussing 
their observations of the appellant's 
hearing problems during and immediately 
after service and (d) the appellant's 
post-service private and VA medical 
records.  The examiner should discuss 
the rationale for all opinions 
expressed.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should explain 
why this is not possible.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the appellant's 
claim of entitlement to service 
connection for bilateral hearing loss is 
not granted, the appellant and his 
attorney should be furnished a 
Supplemental Statement of the Case as to 
this issue and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


4.  In addition to the foregoing, the RO 
should issue a Statement of the Case 
with respect to the appellant's claim of 
entitlement to service connection for 
tinnitus.  The appellant should be 
advised of the need to submit a 
Substantive Appeal to continue with his 
appeal and the time limit to do so.  He 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.     

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

